Kane, J. P.,
dissents and votes to affirm in a memorandum. Kane, J. P. (dissenting). It is defendant’s contention on this appeal that the failure of County Court to grant a brief adjournment of the suppression hearing for the purpose of securing the attendance of an identification witness was an abuse of discretion requiring remittal for further proceedings. The hearing was held on December 27, 1978.
The judgment should be affirmed for two reasons. First, the right to raise this issue on appeal has been forfeited by defendant’s guilty plea entered more than six years later. The *816right to confront an identification witness is one of the constitutional rights surrendered when a defendant elects not to litigate the issue of guilt (People v Taylor, 65 NY2d 1, 5).
Second, County Court did not abuse its discretion in denying defendant’s request since there is no requirement that the prosecution produce an eyewitness once it is satisfactorily established that the identification procedure is not inherently suggestive (see, People v Sutton, 47 AD2d 455, 459). Significantly, there is no showing of any prejudice resulting to defendant or that the desired testimony would be favorable to her defense (see, People v Jones, 79 AD2d 717, 718, affd 53 NY2d 789). Unlike the circumstances presented in People v Spears (64 NY2d 698), in this case, we are dealing with preliminary proceedings conducted prior to the entry of the plea of guilty, thus presenting a situation for the normal exercise of the court’s broad discretionary powers (see, People v Singleton, 41 NY2d 402, 405).
Accordingly, I would affirm the judgment of conviction.